231 F.3d 833 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Fritz NOEL, a.k.a. Noel Fritz, Defendant-Appellant.
No. 00-10259Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
October 25, 2000.November 6, 2000

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida. (No. 99-00273-CR-FAM), Federico A. Moreno, Judge.
Before COX, WILSON and KRAVITCH, Circuit Judges.
PER CURIAM:


1
In this appeal, we consider, as a question of first impression in this circuit,  whether a civil detention preceding deportation triggers rights under the Speedy  Trial Act. The appeal also presents the question of whether the appellant's  civil detention offended either Federal Rule of Criminal Procedure 5(a) or the  due process clause of the Constitution. We answer all questions in the negative.


2
Appellant Fritz Noel, a native and citizen of Haiti, was deported from the  United States in 1997 for having committed an aggravated felony. In 1998, Noel  illegally reentered the United States. Shortly thereafter, Noel began serving a  sentence based on another conviction, and the Florida Department of Corrections  notified the Immigration and Naturalization Service ("INS") that Noel was a  deportable alien; the INS promptly lodged a detainer against him.


3
On March 7, 1999, Noel was committed to the custody of the INS pursuant to the  detainer to begin deportation proceedings. On March 31, 1999, the INS confirmed  Noel's prior deportation and reinstated his earlier deportation order. On April  15, 1999, a federal grand jury returned an indictment charging Noel with  illegally reentering the United States following deportation, in violation of 8  U.S.C.  1326(a). Noel was arrested on April 22 and made his initial appearance  before a magistrate judge that same day. Asserting a violation of the Speedy  Trial Act, 18 U.S.C.  3161-74, Noel moved to dismiss the indictment.1 The  district court denied the motion and Noel entered a conditional guilty plea.


4
On appeal, Noel challenges his indictment on the grounds that: (1) it violated  his rights under the Speedy Trial Act; (2) it violated Federal Rule of Criminal  Procedure 5(a); and (3) it violated Noel's due process rights under the Fifth  Amendment. When a Speedy Trial Act violation is alleged, we review the district  court's factual findings for clear error and its legal conclusions de novo. See  Yapp v. Reno, 26 F.3d 1562, 1565 (11th Cir.1994). We review legal questions  concerning the Rules of Criminal Procedure and the Constitution de novo. See  United States v. Beach, 113 F.3d 188, 189 (11th Cir.1997) (rules of criminal  procedure); United States v. Van De Walker, 141 F.3d 1451, 1452 (11th Cir.1998)  (constitutional claims). We conclude that none of Noel's claims have merit.


5
First, Noel's indictment did not run afoul of the Speedy Trial Act. Noel bases  his argument on the presumption that he was arrested on March 7, 1999, when his  INS custody began. However, "the time period for the Speedy Trial Act should  begin to run only after an individual is 'accused,' either by an arrest and  charge or by an indictment." United States v. Sayers, 698 F.2d 1128, 1131 (11th  Cir.1983). Noel was not charged with violating 8 U.S.C.  1326(a) until April  15; his initial appearance before a federal magistrate followed one week later  on the date of his arrest, thus Noel's Speedy Trial rights were not violated.  See United States v. Reme, 738 F.2d 1156, 1162 (11th Cir.1984) (although  defendant was detained by INS on October 21, the Speedy Trial Act was not  triggered until the following July when defendant was served by the U.S. Marshal  with a warrant issued pursuant to the indictment).


6
In addition, because INS detentions preceding deportation are civil in nature,  they do not trigger the Speedy Trial Act. Although this court has not had  occasion to address this issue, all the circuit courts to do so have reached the  same conclusion. See United States v. De La Pena-Juarez, 214 F.3d 594, 598 (5th  Cir.2000); United States v. Grajales-Montoya, 117 F.3d 356, 366 (8th Cir.1997);  United States v. Cepeda-Luna, 989 F.2d 353, 355-56 (9th Cir.1993). We now join  these circuits in holding that the Speedy Trial Act does not apply to routine  INS detentions incident to deportation.


7
Although routine INS detentions incident to deportation do not trigger the  Speedy Trial Act, a contrary result may be warranted when detentions are used by  the government, not to effectuate deportation, but rather as "mere ruses to  detain a defendant for later criminal prosecution." Cepeda-Luna, 989 F.2d at  357; see also De La Pena-Juarez, 214 F.3d at 598-99 (applying same exception);  Grajales-Montoya, 117 F.3d at 366 (same); United States v. Restrepo, 59  F.Supp.2d 133, 137-38 (D.Mass.1999) (same); United States v. Vasquez-Escobar, 30  F.Supp.2d 1364, 1367-68 (M.D.Fla.1998) (same); United States v. Okuda, 675  F.Supp. 1552, 1554-55 (D.Haw.1987) (same). We agree with the Fifth Circuit's  recent decision that this exception will provide protection for detained aliens,  but that the exception should only be applied when "the defendant demonstrates  that the primary or exclusive purpose of the civil detention was to hold him for  future criminal prosecution." De La Pena-Juarez, 214 F.3d at 598.


8
Noel has presented no evidence that his detention was a ruse. What evidence  there is suggests rather that the INS actively pursued deportation action  against Noel during his custody. Noel's reliance on Vasquez-Escobar is therefore  unavailing; in that case the government conceded that it did nothing to advance  the defendant's deportation during his lengthy detention. See 30 F.Supp.2d at  1368. Because there is no evidence that Noel's detention served any purpose  other than facilitating his deportation, the passage of thirty-nine days from  the beginning of his civil detention to the issuance of the indictment did not  violate the Speedy Trial Act.


9
Nor did Noel's indictment violate Federal Rule of Criminal Procedure 5(a). That  rule provides, in pertinent part, that "an officer making an arrest under a  warrant issued upon a complaint ... shall take the arrested person without  unnecessary delay before the nearest available federal magistrate judge."  Fed.R.Crim.P. 5(a). In this case, Noel was indicted on April 15, arrested and  taken before a magistrate on April 22, and arraigned on April 27. There was no  unnecessary delay. To the extent Noel's argument is predicated on the premise  that he was arrested on March 7 when the INS took custody of him, it must fail.  As we stated earlier, detentions attendant to deportation proceedings are civil  in nature; they do not implicate Rule 5(a), which only governs criminal arrests.  See Cepeda-Luna, 989 F.2d at 358; United States v. Encarnacion, 56 F.Supp.2d  151, 155 (D.P.R.1999).


10
Finally, Noel's indictment did not interfere with his due process rights.  Although aliens are protected under the Fifth Amendment's guarantee of due  process, see Wong Wing v. United States, 163 U.S. 228, 238, 16 S.Ct. 977, 981,  41 L.Ed. 140 (1896), routine INS detentions do not offend due process.  Deportation detentions do not serve to punish those detained, but merely to  facilitate the deportation process. See INS v. Lopez-Mendoza, 468 U.S. 1032,  1038-39, 104 S.Ct. 3479, 3483, 82 L.Ed.2d 778 (1984). Noel concedes the  propriety of detentions necessary to effectuate deportation, but he argues that  those detentions rise to the level of punishment when they exceed the time  needed for that purpose. See Vasquez-Escobar, 30 F.Supp.2d at 1370. In Noel's  case, however, there is no evidence that the thirty-nine-day detention served  any purpose other than effectuating his deportation, nor that the detention was  longer than necessary.2


11
For the above reasons, we AFFIRM the conviction.



NOTES:


1
 Noel's motion relied on the Act's provision that "[a]ny information or  indictment charging an individual with the commission of an offense shall be  filed within thirty days from the date on which such individual was arrested or  served with a summons in connection with such charges." 18 U.S.C.  3161(b)  (2000).


2
 Noel suggests that "[b]ased on the government's similar actions in other recent  cases, there appears to be a pattern or policy of holding arrestees ... for  extensive periods of time before bringing them to federal court for an initial  appearance." Appellant's Br. at 19 n. 3. This statement, and the accompanying  citation to cases, does not provide a sufficient basis for us to conclude that  the INS's detention of Noel was punitive and violative of due process. In  addition, the district court noted that some of the delay was caused by Noel's  promise to assist the INS by providing his Haitian passport, and the subsequent  time taken to obtain it.